t c summary opinion united_states tax_court cynthia susan ruhl and jonathan b klinck petitioners v commissioner of internal revenue respondent docket no 14569-09s filed date cynthia susan ruhl and jonathan b klinck pro sese kevin w coy for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year under consideration this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioners’ tax_year the parties now agree that the statutory deficiency is dollar_figure petitioners disagree with respondent’s computation of the amount of their deficiency in payment we must decide whether we have jurisdiction in this case to consider the amount if any of tax due background petitioners resided in california when their petition was filed pursuant to an extension they timely filed their joint federal_income_tax return return on date by a correspondence_audit respondent examined petitioners’ return and on date mailed petitioners a notice of proposed changes the proposed changes resulted in a dollar_figure increase in tax for which was to be reduced by an amount previously paid of dollar_figure resulting in dollar_figure of tax due without considering interest in a notice_of_deficiency deficiency_notice respondent determined that there was a dollar_figure deficiency in petitioners’ federal_income_tax the deficiency_notice did not reference or give petitioners credit for the dollar_figure amount previously paid that was explained in the date notice of proposed changes on their return petitioners reported an income_tax_liability of dollar_figure which included dollar_figure of alternative_minimum_tax amt petitioners also reported that they were liable for a dollar_figure addition_to_tax under sec_6654 for failure to pay estimated_tax petitioners reported dollar_figure in payments attributable to as follows tax withholding application of overpayment estimated_tax payments paid with extension to file return total payments dollar_figure big_number big_number big_number big_number the net result of their reporting dollar_figure in payments and dollar_figure in tax and the addition_to_tax dollar_figure dollar_figure was a claimed overpayment of dollar_figure which petitioners requested be applied toward their estimated_tax liability respondent’s accounts agree with petitioners’ reported payments with the exception of the dollar_figure application of the overpayment instead of the dollar_figure from the year respondent’s accounts reflected an overpayment of dollar_figure or dollar_figure less resulting in dollar_figure in total payments and ultimately resulting in a dollar_figure overpayment to be credited by respondent to petitioners’ estimated payments when petitioners’ return was processed at the internal_revenue_service fresno service_center respondent reduced the dollar_figure of amt reported by petitioners to dollar_figure a difference of dollar_figure the dollar_figure decrease in amt resulted in respondent’s reducing petitioners’ claimed dollar_figure overpayment by approximately dollar_figure to dollar_figure instead of reducing it by the dollar_figure difference in payments between petitioners and respondent the parties now agree that respondent’s reduction of petitioners’ amt was in error and that respondent should have assessed the dollar_figure of tax petitioners originally reported the parties’ disagreement focuses solely upon the dollar_figure difference in payments the dollar_figure difference derives from a somewhat complex computation of the amount of overpayment that should have been applied from petitioners’ tax_year which in turn concerns applications of other overpayment credits petitioners directed the application of a dollar_figure overpayment for as an estimated payment on their income_tax year subsequently in a date notice respondent notified petitioners that dollar_figure2 of their overpayment was being applied to an outstanding tax liability3 for their tax_year petitioners disagreed with respondent’s application of the dollar_figure as being in contravention of their direction and claimed the entire dollar_figure overpayment from as a prepayment on their 2the small difference between the dollar_figure and the dollar_figure that is in dispute is attributable to an unrelated adjustment about which there is no disagreement 3petitioners do not agree that they had an outstanding income_tax_liability respondent countered that the period for seeking a refund of the offset has expired income_tax return conversely respondent applied a credit of only dollar_figure dollar_figure - dollar_figure from for use as a payment in after petitioners’ return was audited respondent on date sent petitioners an initial notice of adjustments the notice contained the following two noncomputational proposed increases to income nonemployee compensation of dollar_figure and interest_income of dollar_figure the adjustments according to respondent’s computation resulted in a dollar_figure income_tax deficiency along with dollar_figure of interest for a total amount due of dollar_figure in response to the date notice petitioners on date sent a letter to respondent along with a form 1040x amended u s individual_income_tax_return petitioners included the dollar_figure of nonemployee compensation in income and deducted dollar_figure in expenses connected with the income for a net increase in income of dollar_figure petitioners also explained that they had included the dollar_figure of interest on their original return and they did not include it again on their form 1040x for petitioners also submitted a dollar_figure payment with their form 1040x to pay the self-reported deficiency of dollar_figure plus interest respondent did not process or formally accept petitioners’ form 1040x and instead on date mailed petitioners a notice of proposed changes that would result in a dollar_figure income_tax deficiency and proposed to allow petitioners a dollar_figure credit for their payment so that the amount due including dollar_figure in interest was dollar_figure on date respondent issued a notice_of_deficiency in which he determined a deficiency of dollar_figure after issuing the deficiency_notice respondent admitted that the dollar_figure deficiency was incorrect and reduced the deficiency by dollar_figure to dollar_figure the reduction is attributable to the allowance of expenses against the dollar_figure of nonemployee compensation discussion the question we consider is a simple one although the underlying factual predicate is complex ultimately the question posed by petitioners is whether respondent was entitled to disregard their explicit instructions to credit their entire overpayment as a prepayment for and in turn a prepayment for if petitioners’ request had been honored they would have no tax due for if on the other hand respondent was entitled to ignore petitioners’ request then petitioners are liable for the dollar_figure unpaid portion of the dollar_figure deficiency we begin by considering the definition of a deficiency under sec_6211 a deficiency is the amount by which the tax imposed exceeds the excess of the sum of the amount shown as tax by the taxpayer upon the return plus the amounts previously assessed or collected without assessment as a deficiency over the amount of rebates made this definition has been described as the statutory deficiency the parties do not disagree about the amount of the statutory deficiency see supra p respondent argues that this court’s jurisdiction is limited to redetermining the amount of the income_tax deficiency and that the court has no authority to consider any payment credits in connection with the determination of the statutory deficiency petitioners believe that the court has jurisdiction to consider any aspect of the tax_year including the composition or amount of credits that may affect the amount of the statutory deficiency that remains unpaid petitioners’ and respondent’s arguments are in some respects generally correct before this court’s authorization to hear collection matters the credits payments and collection-related matters were without this court’s statutory jurisdiction with the enactment of sec_6320 and sec_6330 this court acquired jurisdiction to hear collection matters where the commissioner issues certain notices and taxpayers file petitions seeking review of the commissioner’s proposed collection action unfortunately for petitioners the predicate for collection consideration is an administrative collection proceeding a notice_of_determination and a petition to this court with respect to the notice_of_determination we also agree with petitioners that it may be inefficient to require two separate proceedings to resolve the deficiency determination and collection aspects for the same taxable_year in many collection proceedings it is first necessary to decide the amount of any deficiency before collection issues can arise in this case however the subject of the collection-related dispute arose before the deficiency determination irrespective of that distinction congress has not empowered this court to consider petitioners’ collection matters in this deficiency proceeding to reflect the foregoing decision will be entered for respondent in the amount of the agreed deficiency 4we note however that sec_301_6402-3 proced admin regs in accord with sec_6402 authorizes the commissioner to override a taxpayer’s instructions to apply overpayments or credits and to apply them against any outstanding liability for any_tax accordingly it is questionable whether petitioners would be successful in pursuing respondent’s decision to override their overpayment directions on their federal_income_tax return
